                Case 19-11743-JTD             Doc 787-1        Filed 01/21/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

PANCAKES & PIES, LLC,1                                     Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.              Objection Deadline: February 4, 2021 at 4:00 p.m. ET
                                                           Hearing Date: March 2, 2021, at 11:00 a.m. ET


    NOTICE OF LIQUIDATING TRUSTEE’S SECOND MOTION TO EXTEND CLAIMS
           OBJECTION DEADLINE FOR GENERAL UNSECURED CLAIMS

                  PLEASE TAKE NOTICE that on January 21, 2021, Alfred T. Giuliano, as

liquidating trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”),

filed the Liquidating Trustee’s Second Motion to Extend Claims Objection Deadline for General

Unsecured Claims (the “Motion”) with the United States Bankruptcy Court for the District of

Delaware located at 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801 (the

“Bankruptcy Court”). A copy of the Motion is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to

the Motion shall conform with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure

and the Local Bankruptcy Rules, and shall be filed with the Court and be served upon the

undersigned so as to be received no later than February 4, 2021 at 4:00 p.m. (prevailing

Eastern Time).

                  PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.



1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
               Case 19-11743-JTD   Doc 787-1   Filed 01/21/21    Page 2 of 2




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON MARCH 2, 2021 AT

11:00 A.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE JOHN T.

DORSEY, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

FIFTH FLOOR, COURTROOM NO. 5, WILMINGTON, DELAWARE 19801.



Dated: January 21, 2021                 PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Peter J. Keane
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Shirley S. Cho (admitted pro hac vice)
                                        Colin R. Robinson (DE Bar No. 5524)
                                        Peter J. Keane (DE Bar No. 5503)
                                        919 N. Market Street, 17th Floor
                                        Wilmington, DE 19801
                                        Telephone: (302) 652-4100
                                        Facsimile: (302) 652-4400
                                        Email: bsandler@pszjlaw.com
                                                scho@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com


                                        Counsel for the Liquidating Trustee




DOCS_DE:229317.2 65988/002                 2
